Citation Nr: 1128529	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  08-38 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the RO's March 1977 administrative decision contains clear and unmistakable error (CUE).

2.  Whether new and material evidence has been received to reopen a claim for entitlement to VA benefits based on the character of the appellant's discharge.


REPRESENTATION

Appellant represented by:	Stacey-Rae Simcox, Attorney


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The appellant served on active duty from July 1963 to July 1967, with a discharge "under conditions other than honorable."  This case comes before the Board of Veterans' Appeals (Board) on appeal from administrative May 2008 and November 2010 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In May 2008, the appellant was notified that he had not presented new and material evidence to reopen his claim for entitlement to VA benefits based on the character of his discharge.  

In September 2010, the Board remanded the matter as to whether the RO's March 12, 1977, administrative decision contained clear and unmistakable error (CUE).  In November 2010, the RO held that the March 12, 1977, administrative decision did not contain CUE.

In a December 2009 letter from his representative, the appellant withdrew his request for a hearing at the Board's Central Office in Washington, D.C.  The Board will therefore proceed with the appellant's claim in accordance with 38 C.F.R. § 20.702(e).


FINDINGS OF FACT

1.  The appellant has failed to demonstrate that there was an error of fact or law in the RO's March 1977 decision which, had it not been made, would have manifestly changed the outcome of the decision.

2.  In March 1974, March 1977, July 1981, November 1984, October 1991, May 1998, April 2004 and September 2004, administrative decisions, the RO determined that the character of the appellant's discharge was a bar to payment of VA benefits.  The appellant did not appeal.

3.  Evidence received since the RO's last September 2004 administrative decision does not relate to an unestablished fact necessary to substantiate the claim for eligibility to benefits based on qualifying service.


CONCLUSIONS OF LAW

1.  A March 1977 administrative decision denying entitlement to VA benefits does not contain CUE. 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2010).

2.  The RO's last September 2004 character of discharge determination is final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

3.  New and material evidence has not been submitted since the RO's September 2004 decision, thus, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regard to the claim of CUE in a March 1977 administrative decision, the United States Court of Appeals for Veterans Claims (Court) has held that where the law is dispositive and where there is no reasonable possibility that any assistance would aid in substantiating a claim on appeal, the VCAA is not for application.  See Wensch v. Principi, 15 Vet. App. 362 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 232 (2000) (holding that the VCAA was inapplicable to a matter of pure statutory interpretation).  The Board finds that those issues are a matter of pure statutory interpretation and to move forward with the claim would not cause any prejudice to the appellant.  See Livesay v. Principi, 15 Vet. App. 165 (2001). Thus, as the decision reached in this case is based solely in the application of the law, it is not prejudicial to the veteran for the Board to proceed to finally decide the appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

Here, the Veteran was sent letters in May 2006 and February 2008 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  

In the instant case, the appellant was never informed of how VA determines disability ratings and effective dates.  However, as the instant decision holds that there was no CUE in the March 1977 administrative decision and that new and material evidence has not been presented, no disability rating or effective date will be assigned.  Accordingly, any absence of Dingess notice is moot.  Therefore, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment and personnel records, as well as post-service reports of VA and private treatment.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Clear and Unmistakable Error (CUE)

The appellant claims that the RO committed clear and unmistakable error (CUE) in a March 1977 administrative decision.  Specifically, he argues that the RO erred when it continued to deny his eligibility for VA benefits based upon his character of discharge.  The appellant and his representative argue that the RO failed to update their files with his Clemency Discharge and Full Presidential Pardon, which he personally delivered in 1976.  Moreover, the RO also erred by ignoring the legal effect of the Presidential Pardon and the Clemency Discharge as it did not analyze the appellant's character of discharge after he received the Presidential Pardon and the Clemency Discharge.

CUE claims are based on the evidence of record and law in effect at the time of the challenged VA decision.  Livesay v. Principi, 15 Vet. App. 165 (2001).  The law grants a period of one year from the date of the notice of the result of the initial determination for initiating an appeal by filing a notice of disagreement (NOD); otherwise, that determination becomes final and is not subject to revision on the same factual basis in the absence of clear and unmistakable error.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105.  

In this case, the claimant did not initiate an appeal within one year of the notification of the March 1977 administrative decision.  Therefore, that decision became final and will be accepted as correct in the absence of CUE.

For the purposes of authorizing benefits, the reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad- brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Initially, the appellant argues that the RO failed to update their files with his Clemency Discharge and Full Presidential Pardon, which he personally delivered in 1976.  The appellant is correct in his assertion that these documents were not considered in the March 1977 administrative action.  Copies of the aforementioned documents were not associated with the claims file until June 1981.  Nonetheless, neither the Clemency Discharge nor Full Presidential Pardon changes the appellant's character of discharge, which is the pivotal issue at hand.  

The Board also acknowledges the appellant's argument that the RO should have reanalyzed his character of discharge after he received the Presidential Pardon and the Clemency Discharge.  However, he has been informed on multiple occasions, including by means of nine administrative decisions of record, that in order to have his character of discharge changed he needed to specifically request a review of the character of his discharge by writing directly to the Army Board for Correction of Military Records.  There is no indication in the record that the service department had upgraded this appellant's character of discharge.

Unless a discharge review board established under 10 U.S.C.A. § 1553 determines on an individual case basis that the discharge would be upgraded under uniform standards meeting the requirements set forth in paragraph (g) of this section, an honorable or general discharge awarded under the President's directive of January 19, 1977, implementing Presidential Proclamation 4313 of September 16, 1974 does not remove any bar to benefits imposed under this section.  38 C.F.R. § 3.12 (h) (2004).

In this case, the Board finds that the March 1977 administrative decision was consistent with the law and regulations in effect at that time and the RO correctly applied the statutory and regulatory provisions.  Specifically, under 38 C.F.R. § 3.1, as in effect then and now, a "Veteran" is a person who served in the active military, naval, or air service and who was discharged under conditions other than dishonorable.  Moreover, a discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  

Based on the record showing two Court Martials during service, and the claimant's
DD-214 reflecting a discharge under conditions other than honorable due to his in-service conduct, the RO concluded that the circumstances surrounding the appellant's discharge from service precluded consideration for VA benefits.  Such determination was supported by evidence of record at that time and was a reasonable exercise of adjudicatory judgment.  After consideration of the record and law that existed in March 1977, the Board concludes that the correct facts, as they were known at the time, and the correct law were considered and applied by the RO in the March 1977 administrative decision.  Moreover, the conclusion reached was not undebatably wrong and in fact was consistent with the official documentation in the claims file.

In summary, for the reasons and bases expressed above, the Board finds that the March 1977 administrative decision did not contain CUE.  The claim is accordingly denied.


New & Material Evidence

The appellant contends that he should not be barred from receiving VA benefits based on the character of his discharge.  He argues that since his discharge from service he has received a Presidential Pardon and a Clemency Discharge and that therefore he should be entitled to VA benefits.  In support of his argument, he submits that he served time in the stockade during his period of service and as such, there was no fear of further prosecution.  Therefore the Presidential Pardon should serve to warrant an allowance of VA benefits.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under applicable law, where a former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2).

A discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4) (2010).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12(d)(4) (2010).

The appellant here received a discharge from service in July 1967, under conditions other than honorable.  He submitted a claim for service connection for hearing loss in January 1974.  By an unappealed administrative decision in March 1974, the RO denied the appellant's claim for VA benefits because, under 38 C.F.R. § 3.12, his character of discharge was a bar to such benefits.  

Evidence considered at the time of the March 1974 administrative decision included the appellant's service treatment and personnel records.  A review of the appellant's service personnel records demonstrates that he was court martialed on two occasions, in September 1964 and January 1967. 

In September 1964, the appellant pled guilty to the charge of Violation of the Uniform Code of Military Justice, Article 86, in that he was absent on or about July 1, 1964, without proper authority and remained so until on or about August 9, 1964.  His sentence was that he be confined at hard labor for three months and to forfeit $50.00 for like period.   

In January 1967, the Veteran underwent a second general court martial.  He pled guilty to the charge of Violation of the Uniform Code of Military Justice, Article 86, in that on or about December 9, 1965, without proper authority, absented himself from his organization, and did remain so absent until October 18, 1966.

The appellant testified on his own behalf and stated that he had gone AWOL in order to get married and that he was misled about which town he was going to for the ceremony.  Nonetheless, when he learned of the deception he did not try to return to military control.  His wife gave birth to his child while he was AWOL and the appellant obtained employment teaching English in a Thai school while he was AWOL.  He did not resist apprehension when the military police came for him and he alleged that he was working in order to obtain funds to support his family and return to the Army.  

The Staff Judge Advocate noted that the appellant had entered into the Army on July 29, 1963, for a period of three years.  During his enlistment, he accumulated 355 days of lost time and because of this he was tried after his normal date of expected termination of service.  The recommendation was that the sentence include a Bad Conduct Discharge, total forfeitures, and confinement at hard labor for one year.  Clemency, at that time, was not recommended because of the seriousness of the offense committed.

The aforementioned recommended sentence was approved.  It was noted that the forfeitures would apply to pay and allowances becoming due on and after the date of the actions.  The appellant petitioned for a Grant of Review of the decision of the Board of Review; however, that petition was denied in June 1967.

In the March 1974 administrative decision, the RO determined that the circumstances surrounding the appellant's discharge from service precluded consideration of any VA benefit.  He was also notified that he could request a review of the character of his discharge by writing directly to the Army Board for Correction of Military Records.  

The Veteran attempted to reopen his claim for service connection for hearing loss in February 1977.  He did not submit any additional records.  In March 1977, he was again informed that the circumstances surrounding his discharge from service precluded consideration of any VA benefit.  He was also notified that he could request a review of the character of his discharge by writing directly to the Army Board for Correction of Military Records.  

In June 1981, the appellant resubmitted a claim for VA compensation.  In support of his claim, he furnished a copy of DD Form 1953A and a Clemency Discharge from the Armed Forces of the United States of America.  The Clemency Discharge certificate was issued on July 23, 1976, in recognition of satisfactory completion of alternate service pursuant to Presidential Proclamation No. 4313 of September 16, 1974.  The appellant also submitted evidence that he had been granted executive clemency, in furtherance of Presidential Proclamation 4313 of September 16, 1974, on August 16, 1976.   Consequently, the appellant received a Full Presidential Pardon.  In July 1981, he was informed that there was no change in the prior determination that his discharge was under conditions that constituted a bar to payment of VA benefits.  Without a change of disposition in the character of discharge by the service department, the Clemency Discharge had no effect on the prior decision.  

The appellant attempted to resubmit claims for VA benefits in September 1984 and August 1991.  No additional evidence was associated with the record with these claims.  In November 1984 and October 1991, he was again informed that the circumstances surrounding his discharge from service precluded consideration of any VA benefit.  

In April 1998, the appellant submitted a new claim of entitlement to VA benefits.  In support of his claim, he included copies of his DD Form 214 and DD Form 215.  His DD Form 214 demonstrated that his character of discharge was under conditions other than honorable.  His DD Form 215 indicated that his DD Form 214 is corrected to have added that a Clemency Discharge was issued in recognition of satisfactory completion of alternate service pursuant to Presidential Proclamation No. 4313.  In May 1998, the appellant was notified that the RO could not reconsider a claim for VA benefits unless the character of discharge was upgraded by the Board for Correction of Military Records.  

In January 2004, the appellant again attempted to reopen his claim.  At that time, he submitted duplicates of his service treatment and personnel records, DD Form 214, DD Form 215 as well as post-service evidence of treatment for hearing loss.  In April 2004, the appellant was again notified that the RO could not reconsider a claim for VA benefits unless the character of discharge was upgraded by the Board for Correction of Military Records.  

In April 2004, another attempt to reopen the claim was made.  No additional evidence was associated with record.  In September 2004, the appellant was again notified that the RO could not reconsider a claim for VA benefits unless the character of discharge was upgraded.  

The current claim on appeal was received in January 2006.  The appellant has submitted duplicates of his DD Form 214, DD Form 215, Clemency Discharge and Executive Pardon.  He has also submitted evidence of treatment for hearing loss. 

He also submitted an internet printout of The American Presidency Project regarding President Ford's Proclamation 4313 - Announcing a Program for the Return of Vietnam Era Draft Evaders and Military Deserters.  The program description specifies that military deserters "upon satisfactory completion of a period of alternate service prescribed by the Military Department or Department of Transportation, such individual will be entitled to receive, in lieu of his undesirable discharge, a clemency discharge in recognition of his fulfillment of the requirements of the program.  Such clemency discharge shall not bestow entitlement to benefits administered by the Veterans Administration."

The appellant has also submitted a Certificate of Appreciation for his outstanding service to the Nation as a United States Army Soldier.  He was recognized for his patriotism and continued support of the Army family while fighting the Global War on Terrorism.  The appellant alleges that he would not have received this Certificate of Appreciation if he had been dishonorably discharge.  However, it is the character of the appellant's discharge based upon his period of service during the Vietnam War era that is in question.  

The appellant's representative has cited an excerpt of a Supreme Court decision as corroborating case law supporting the proposition that a pardon "blots out" the offenses from agency review and that therefore the VA cannot use his offense to statutorily bar the appellant from VA benefits.  They argue that the appellant's pardoned offense and his general court-martial as statutory bars to benefits is erroneous and in violation of the spirit of the pardon and the law concerning presidential pardons.  However, they key point is not just that an executive pardon "blots out" the offense, it continues to state "and removes all its penal consequences." Id.  Accordingly, the Clemency Discharge removed all future legal/criminal ramifications for the Veteran's in-service behavior.  However, the Clemency Discharge has no effect on the underlying character of discharge and, therefore, no effect on restoring entitlement to VA benefits.  

The appellant has also submitted a Memorandum from Lawrence M. Baskir, General Counsel of the Presidential Clemency Board dated September 5, 1975, wherein the meaning of a Clemency Discharge is outlined.  It indicates that a Clemency Discharge is a "neutral discharge, issued neither under 'honorable conditions' nor under 'other than honorable conditions.'  It is to be considered a ranking between an  Undesirable Discharge and a General Discharge.  Such a discharge in and of itself restores no Veterans Benefits.  While there is no change in benefit status per se, a recipient may appy to the Veterans Administration for benefits.  He may also apply for an upgrade in his original discharge to the appropriate Discharge Review Board, where the Clemency Discharge should greatly improve the recipient's chances for success. Finally, the Clemency Discharge, like a Presidential Pardon, is an expression by the Chief Executive that the stigma of a bar record has been removed, and that the bearer of a Clemency Discharge should no longer be discriminated against in his future opportunities."  The appellant has been put on notice on several occasions and from different sources that a Clemency Discharge does not restore entitlement to VA benefits; rather, in order to restore entitlement to VA benefits only the service department can change the appellant's character of discharge.

As noted above, pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The last disallowance was in September 2004, and as the appellant did not perfect an appeal of this decision, it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2010).

A review of the evidence added to the record since September 2004 shows that the appellant's discharge has not been upgraded per any decision of the Army Board for Correction of Military Records.  Thus, his discharge status is the same as it was at the time of the September 2004 decision.  The newly submitted evidence received since the last final decision of consists primarily of the appellant's and his representative's arguments that the Clemency Discharge and the spirit of the Presidential Pardon warrant that the Veteran be treated as if he had never committed any offense during his period of service.  While this evidence is new, it is not material to the issue of the appellant's character of discharge.  The newly submitted medical evidence does not show that the appellant's character of discharge has actually been upgraded.  

As to the statements from the appellant and his appellant Clemency Discharge and the spirit of the Presidential Pardon warrant that the Veteran be treated as if he had never committed any offense during his period of service, these are not material to the question of the character of the appellant's discharge.  Unless a discharge review board established under 10 U.S.C.A. § 1553 determines on an individual case basis that the discharge would be upgraded under uniform standards meeting the requirements set forth in paragraph (g) of this section, an honorable or general discharge awarded under one of the following programs does not remove any bar to benefits imposed under this section: (1) the President's directive of January 19, 1977, implementing Presidential Proclamation 4313 of September 16, 1974; or (2) the Department of Defense's special discharge review program effective April 5, 1977; or (3) any discharge review program implemented after April 5, 1977, that does not apply to all persons administratively discharged or released from active military service under other than honorable conditions.   38 C.F.R. § 3.12(h).

Because no new and material evidence has been received, the appellant's claim for VA benefits may not be reopened.  What the appellant seeks is a favorable determination on his claim for VA benefits based on essentially the same facts that were considered when his claim was previously denied as barred under 38 U.S.C.A. § 5303.  Such favorable determination is expressly prohibited by law (with the exception of circumstances here not shown, i.e., CUE or the receipt of new and material evidence).  See 38 U.S.C.A. § 7105; Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim to revise the RO's March 1977 administrative decision on the basis of clear and unmistakable error (CUE) is denied.

New and material evidence not having been received, the appeal seeking to reopen a claim to establish that the character of the appellant's discharge is not a bar to VA benefits is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


